Exhibit 10.4
 
Execution copy



Account Control Agreement


This ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of March 12, 2018,
by and among Yield Endurance, Inc., a New Jersey corporation (the “Grantor”),
____________ (the “Secured Party”) and Madison Partners, LLC, a Delaware limited
liability company (the “Depository”), is delivered pursuant to Section 2(b) of
that certain security agreement (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”), dated as of
March 12, 2018 made by the Grantor and the Secured Party. This Agreement is
entered into by the parties hereto for the purpose of perfecting the security
interests of the Secured Party granted by the Grantor in the Account described
below. All references herein to the “UCC” shall mean the Uniform Commercial Code
as in effect from time to time in the State of Illinois. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Security Agreement.
 
1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
(a)                 “Account Expenses” has the meaning assigned to such term in
Section 15 hereof.


(b)                 “Agreement” has the meaning assigned to such term in the
Preamble hereof.
 
(c)                 “Account” has the meaning assigned to such term in Section
2(b) hereof.
 
(d)                 “Bitcoin” means the type of virtual currency based on an
open source cryptographic protocol existing on the Bitcoin Network.
 
(e)                 “Depository” has the meaning assigned to such term in the
Preamble hereof.
 
(f)                  “Grantor” has the meaning assigned to such term in the
Preamble hereof.
 
(g)                 “Notice of Sole Control” has the meaning assigned to such
term in Section 11.
 
(h)                 “Secured Party” has the meaning assigned to such term in the
Preamble hereof.
 
(i)                  “Security Agreement” has the meaning assigned to such term
in the Preamble hereof.
 
(j)                  “UCC” has the meaning assigned to such term in the Preamble
hereof.


2. Representations; Covenants. The Depository hereby confirms and agrees that:


(a) The Depository is engaged in the business of cryptocurrency block trading
and execution.


(b) The Depository has established an account for the Grantor for the deposit of
Bitcoin assets and other assets and maintains the account(s) listed in Schedule
1 annexed hereto (such account(s), together with each such other account
maintained by the Grantor with the Depository collectively, the “Accounts” and
each an “Account”). The Grantor is the Depository’s customer with respect to the
Accounts.
1

--------------------------------------------------------------------------------



(c) Each Account will be maintained in the manner set forth herein until
termination of this Agreement.


(d) This Agreement is the valid and legally binding obligation of the
Depository.


The Depository has not entered into any currently effective agreement with any
person relating to the Accounts and/or any of assets credited thereto under
which the Depository may be obligated to comply with instructions originated by
a person other than the Grantor or the Secured Party. Until the termination of
this Agreement, the Depository will not enter into any agreement with any person
relating to the Accounts and/or any of the assets credited thereto under which
the Depository may be obligated to comply with instructions originated by a
person other than the Grantor or the Secured Party.


(e) The Depository has all licenses and permits required of it to carry out its
business as contemplated by the Confidential BTC Lending Participation Agreement
(the “BTC Agreement”) between the Grantor and the Depository dated the date of
this Agreement.


(f) The Depository shall provide the Grantor with continuing access, by email
and as otherwise reasonably requested by the Grantor, to all records maintained
by the Depository with respect to the Accounts including loans the Depository
makes using the Bitcoin delivered to it by or on behalf of the Grantor including
all private keys.  In the event the Depository files for bankruptcy whether
voluntarily or involuntarily or is otherwise subject to any temporary
restraining order or injunction (or similar order), Grantor shall be permitted
to use the private keys to redeliver any Bitcoin delivered hereunder or in
accordance with the BTC Agreement for purposes of redelivering the Bitcoin to
the Grantor as determined in its sole discretion.  In the case of any segregated
accounts which hold cash, Grantor shall further be permitted to cause any such
third parties holding such cash to deliver such cash based on the value of
Bitcoin as of such date as reported by Bloomberg L.P.


(g) Depository hereby represents and warrants that all representations,
warranties, covenants and such other obligations as set forth in the BTC
Agreement are true and correct in all respects and shall continue to be true and
correct while this Agreement remains in full force and effect and are hereby
incorporated herein by reference and made a part hereof of this Agreement.


3. Control. Following receipt of a Notice of Sole Control, the Depository shall
comply with instructions originated by the Secured Party in accordance with this
Agreement without the further consent of the Grantor or any person acting or
purporting to act for the Grantor, including, directing disposition of the
Accounts. The Depository shall also comply with instructions from the Grantor
directing the disposition of funds in each Account originated by the Grantor
until such time as the Secured Party delivers a Notice of Sole Control pursuant
to Section 11(a) hereof to the Depository. The Depository shall comply with, and
is fully entitled to rely upon, any instruction from the Secured Party, even if
such instruction is contrary to any instruction that the Grantor may give or may
have given to the Depository.


4. Subordination of Lien; Waiver of Set-Off.


(a) The Depository hereby agrees that any security interest in, lien on,
encumbrance, claim or (except as provided in the next sentence) right of set-off
against, the Accounts or any funds therein it now has or subsequently obtains
shall be subordinate to the security interest of the Secured Party in the
Account and the assets therein or credited thereto.
2

--------------------------------------------------------------------------------



(b) The Depository agrees not to exercise any present or future right of
recoupment or set-off against the Account or to assert against the Account any
present or future security interest or any other lien or claim (including claim
for penalties) that the Depository may at any time have against or in any of the
Account or any funds therein; provided, however, that the Depository may set off
all amounts due to the Depository in respect of its customary fees and expenses
for the routine maintenance and operation of the Account.


5. Depository’s Responsibility.


(a) The Depository will not be liable to the Secured Party for complying with
instructions from the Grantor concerning the Account that is received by the
Depository before the Depository receives, and has a reasonable opportunity to
act on, a Notice of Sole Control.


(b) The Depository will not be liable to the Grantor or the Secured Party for
complying with a Notice of Sole Control or with instructions concerning the
Account originated by the Secured Party, even if the Grantor notifies the
Depository that the Secured Party is not legally entitled to issue the Notice of
Sole Control or instructions, unless the Depository takes the actions after it
is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.


(c) This Agreement does not create any obligation of the Depository except for
those expressly set forth in this Agreement. In particular, the Depository need
not investigate whether the Secured Party is entitled under the Secured Party’s
agreements with the Grantor to give instructions concerning any Account or a
Notice of Sole Control. The Depository may rely on notices and communications it
believes to be given by the appropriate party.


6. Indemnification and Reimbursement.


(a) The Grantor agrees to indemnify the Depository, its officers, directors,
employees and agents against all claims incurred, sustained or payable by the
Depository, or such other indemnitee, arising out of this Agreement except to
the extent caused by the Depository’s, or such other indemnitee’s bad faith,
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment. The Depository agrees to
indemnify the Grantor, its officers, directors, employees and agents against all
claims incurred, sustained or payable by the Grantor, or such other indemnitee,
arising out of this Agreement except to the extent caused by the Grantor’s, or
such other indemnitee’s bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.


(b) The Secured Party agrees to reimburse the Depository for any charge against
the Account for which there were insufficient funds in the Account to satisfy
the charge. Such reimbursement will be limited to the aggregate amount
transferred from the Account as a result of the Depository’s acting upon
instructions originated by the Secured Party as contemplated in this Agreement.
No demand by the Depository for reimbursement under this Section 6(b) may be
made later than five (5) days after the termination of this Agreement. The
Depository may not make a claim for reimbursement under this Section 6(b)
unless:


(i)
the Grantor fails to satisfy the claim within five (5) days after the Depository
makes a demand on the Grantor under Section 6(a); or



3

--------------------------------------------------------------------------------

(ii)
the Depository is enjoined, stayed or prohibited by operation of law from making
the demand on the Grantor.



(c) The Secured Party’s reimbursement obligation under Section 6(b) will not
apply to:


(i)
a charge for reimbursement or indemnification for any out-of-pocket or allocable
internal legal fees and expenses incurred by the Depository in connection with
any claim or defense by the Depository against the Secured Party relating to
this Agreement; or



(ii)
the amount of loss incurred by the Depository to the extent caused by the
Depository’s gross negligence or willful misconduct. If the Depository satisfies
any claim referred to in the foregoing clause (i) against the Grantor by
charging the Account, the amount of the Secured Party’s maximum liability for
reimbursement obligations under Section 6(b) will be reduced by the amount of
the claim so satisfied.



(d) If the Secured Party fails to reimburse the Depository for any amount under
Section 6(b), the Secured Party will pay for the Depository’s out-of-pocket fees
and expenses in collecting from the Secured Party the amount payable.


(e) The Secured Party agrees to indemnify the Depository against all other
claims incurred, sustained or payable by the Depository arising from the
Depository following instructions originated by the Secured Party, or from the
Depository’s transfer of funds pursuant to this Agreement, except to the extent
caused by the Depository’s bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.


7. Choice of Law; Waiver of Jury Trial.


(a) Both this Agreement and the deposit shall be governed by the laws of the
State of Illinois. The Depository and the Grantor may not change the law
governing any Account without the Secured Party’s prior written consent.


(b) To the extent permitted by applicable law, each party waives all rights to
trial by jury in any action, claim or proceeding (including any counterclaim) of
any type arising out of or directly or indirectly relating to this Agreement.


8. Conflict with Other Agreements. As of the date hereof, there are no other
agreements entered into between the Depository and the Grantor with respect to
any Account or any funds credited thereto (other than standard and customary
documentation with respect to the establishment and maintenance of such Account
and the BTC Agreement).  The Depository and the Grantor will not enter into any
other agreement with respect to any Account unless the Secured Party shall have
received prior written notice thereof. The Depository and the Grantor have not
and will not enter into any other agreement with respect to control of the
Account or purporting to limit or condition the obligation of the Depository to
comply with any orders or instructions with respect to any Account as set forth
in Section 3 hereof without the prior written consent of the Secured Party
acting in its sole discretion. In the event of any conflict with respect to
control over any Account between this Agreement (or any portion hereof) and any
other agreement now existing or hereafter entered into, the terms of this
Agreement shall prevail.
4

--------------------------------------------------------------------------------



9. Account Statements. On or before the 5th (Fifth) day of each month, the
Depository shall furnish to the Secured Party and the Grantor the most recent
account statement issued by the Depository with respect to each of the Accounts
and the balances held therein. Each such statement shall accurately reflect the
assets held in such Account as of the date thereof. The Depository’s liability
for failing to provide any account statement will not exceed the Depository’s
cost of providing the statement. The Grantor authorizes the Depository to
provide the Secured Party, whether by internet access or otherwise, any other
information concerning the Account that the Depository may agree to provide to
the Secured Party at the Secured Party’s request.


10. Notice of Adverse Claims. Except for the claims and interests of the Secured
Party and of the Grantor in the Accounts, the Depository on the date hereof does
not know of any claim to, security interest in, lien on, or encumbrance against,
any Account or in any funds credited thereto and does not know of any claim that
any person or entity other than the Secured Party has been given control (within
the meaning of UCC) of any Account or any such funds. If the Depository becomes
aware that any person or entity is asserting any lien, encumbrance, security
interest or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process or any claim of control) against any
funds in any Account, the Depository shall promptly notify the Secured Party and
the Grantor thereof.


11. Maintenance of Accounts. In addition to the obligations of the Depository in
Section 3 hereof, the Depository shall maintain the Account, and Grantor agrees
to such maintenance of the Account, as follows and: If at any time the Secured
Party delivers to the Depository a notice instructing the Depository to
terminate the Grantor’s access to any Account (a “Notice of Sole Control”), the
Depository agrees that, after receipt of such notice, it will take all
instructions with respect to such Account solely from the Secured Party,
terminate all instructions and orders originated by the Grantor with respect to
the Account or any funds therein, and cease taking instructions from the
Grantor, including, without limitation, instructions for distribution or
transfer of any funds in any Account. The Depository shall provide prompt notice
to the Grantor of such action.


12. Binding Effect. The terms of this Agreement shall become effective when it
has been executed by the Grantor, the Secured Party and the Depository, and
thereafter shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and permitted assigns and transferees.


13. Notices. Any notice, request or other communication required or permitted to
be given under this Agreement shall be in writing and deemed to have been
properly given when delivered in person, by overnight delivery service or by
email addressed to the party at the address set forth below.
 
Yield Endurance, Inc.
101 Hudson Street, 21st Floor
Jersey City, New Jersey 07302
Email: david@sportendurancehq.com
Attention: Mr. David Lelong
 
Madison Partners, LLC
 
14. Termination; Survival. Except as otherwise provided in this Section 14, this
Agreement and the obligations of the Depository hereunder shall continue in
effect until the security interests of the Secured Party in the Account and any
and all funds therein have been terminated pursuant to the terms of the
5

--------------------------------------------------------------------------------

Security Agreement and the Secured Party has notified the Depository of such
termination in writing. This Agreement may be terminated by:


(a) the Secured Party at any time by written notice to the other parties; or


(b) the Depository, at any time by written notice delivered to the Secured Party
and the Grantor not less than 30 days prior to the effective termination date;
or


(c) the Grantor, by written notice signed by the Grantor and the Secured Party,
delivered to the Depository not less than 30 days prior to the effective
termination date; provided, however, that if the Depository ceases operations,
is (i) subject to a temporary restraining order or injunction (or similar order)
restraining it from performing its duties under this Agreement or the BTC
Agreement, (ii) a bankruptcy or insolvency petition filed against it or (iii)
the filing of bankruptcy or insolvency petition by it, the 30-day notice period
shall not be required. Prior to any termination of this Agreement pursuant to
this Section 14, the Depository hereby agrees that it shall promptly take, at
the Grantor’s sole cost and expense, all actions necessary to transfer any funds
or Bitcoin in the Account as follows: (a) in the case of a termination of this
Agreement under Section 14(b) hereof, to the institution designated in writing
by the Grantor; and (b) in all other cases, to the institution designated in
writing by the Secured Party.


Sections 6 through 17 of this Agreement will survive termination of this
Agreement.


15. Fees and Expenses. The Depository agrees to look solely to the Grantor for
payment of any and all fees, costs, charges and expenses incurred or otherwise
relating to the Account and services provided by the Depository hereunder
(collectively, the “Account Expenses”), and the Grantor agrees to pay such
Account Expenses to the Depository on demand therefor. The Grantor acknowledges
and agrees that it shall be, and at all times remains, solely liable to the
Depository for all Account Expenses.


16. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois.  EACH OF THE
PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF, AND VENUE IN,
ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION LOCATED IN COOK COUNTY,
STATE OF ILLINOIS, SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF
THE PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
HEREIN, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION
FOR THE INTERPRETATION OR ENFORCEMENT HEREOF, THAT IT IS NOT SUBJECT THERETO OR
THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT THE VENUE THEREOF MAY NOT BE APPLICABLE OR THAT THIS AGREEMENT MAY NOT BE
ENFORCED IN OR BY SAID COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL
CLAIMS WITH RESPECT TO SUCH ACTION SHALL BE HEARD AND DETERMINED IN SAID
COURTS.  THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION
OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE.


17. Severability. If any term or provision set forth in this Agreement shall be
invalid or unenforceable, the remainder of this Agreement, other than those
provisions held invalid or unenforceable, shall be construed in all respects as
if such invalid or unenforceable term or provision were omitted.


18. Amendment. No amendment to this Agreement will be binding on any party
unless it is in writing
6

--------------------------------------------------------------------------------

and signed by all of the parties. Any provision of this Agreement benefiting a
party may be waived only by a writing signed by that party.


19. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same agreement and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.
 
 
 
 
[Signature page follows]
 
 
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
Yield Endurance, Inc.
 
 
 
By_____________________
Name: David Lelong
Title: Chief Executive Officer
 



Madison Partners, LLC
 
 
 
By_____________________
Name:
Title:
 
 
 



 
 
 
 
 
By_____________________
Name:
Title:
 







8